                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


JAMES THOMAS, MIDDLESEX INSURANCE       )
COMPANY, and UNITEDHEALTHCARE INSURANCE )
COMPANY                                 )
                                        )
            Plaintiffs,                 )
                                        )
            v.                          )                       19-CV-1224-JPS
                                        )
BRINK’S, INC. AND BALDWIN & LYONS, INC. )
                                        )
            Defendants.                 )


             BRINK’S, INC. AND BALDWIN & LYONS, INC.’S ANSWER TO
                            PLAINTIFF’S COMPLAINT

       Now come the Defendants, Brink’s, Inc. and Baldwin & Lyons, Inc., by and through their

counsel, Eugene M. LaFlamme of McCoy Leavitt Laskey LLC, and for their answer to Plaintiffs’

Complaint, state as follows:

       1.      The Defendants admit the allegations of paragraph 1.

       2.      The Defendants admit the allegations of paragraph 2.

       3.      The Defendant, Brink’s, Inc., admits the allegations of paragraph 3.

        4.    The Defendants admit that Baldwin & Lyons, Inc. does business in the state of
Wisconsin. They admit it has its registered agent as CC Corporation at 301 S. Bedford Street,
Suite 1, Madison, Wisconsin. The Defendants deny the remaining allegations of paragraph 4.

        5.     The Defendants move to strike the allegations that Brink’s Inc. does “substantial
business” in the state of Wisconsin as they are argumentative and seek to establish a legal
conclusion. To the extent a response to such allegation is required, the Defendants deny knowledge
of information sufficient to form a belief as to the truth of the matters contained therein and,
therefore, deny. The Defendants admit the remaining allegations of paragraph 5.

       6.      The Defendants deny the allegations of paragraph 6.




            Case 2:19-cv-01224-JPS Filed 08/29/19 Page 1 of 5 Document 4
                               FIRST CLAIM FOR RELIEF:
                          (NEGLIGENCE AGAINST BRINK’S, INC.)

        7.       The Defendants restate their above answers to the prior allegations as though fully
set forth.

       8.      The Defendants admit that Plaintiff operated his vehicle southbound on Route 83
near Route 53 in Vernon Township, Illinois. Further, Defendants admit that Govani Garcia, an
employee of Brink’s, Inc., operated a 2017 Ford that was owned by Brink’s, Inc. The Defendants
admit that there was contact, but deny the remaining allegations and implications of paragraph 8.

       9.        The Defendants deny the allegations of paragraph 9.

       10.       The Defendants deny the allegations of paragraph 10.

      11.    The Defendants deny the allegations of paragraph 11. Further, the Defendants
demand proof as to each and every element of injury and damages claimed.

        WHEREFORE, the Defendants pray that this Court dismiss Plaintiff’s cause of action with
prejudice and with costs to the Defendants; deny that Plaintiff is entitled to any compensatory
damages, any costs, disbursements or attorney’s fees or interests; and deny that Plaintiff is entitled
to any other relief.

                           SECOND CLAIM FOR RELIEF:
                (NEGLIGENT HIRING, TRAINING AND/OR SUPERVISION)

        12.      The Defendants restate their above answers to the prior allegations as though fully
set forth.

       13.       The Defendants deny the allegations of paragraph 13.

       14.       The Defendants deny the allegations of paragraph 14.

      15.    The Defendants deny the allegations of paragraph 15. Further, the Defendants
demand proof as to each and every element of injury and damages claimed.

        WHEREFORE, the Defendants pray that this Court dismiss Plaintiff’s cause of action with
prejudice and with costs to the Defendants; deny that Plaintiff is entitled to any compensatory
damages, any costs, disbursements or attorney’s fees or interests; and deny that Plaintiff is entitled
to any other relief.

       The Defendants, Brink’s, Inc. and Baldwin & Lyons, Inc., demand trial by jury.




                                                                                                    2



              Case 2:19-cv-01224-JPS Filed 08/29/19 Page 2 of 5 Document 4
                         DEFENDANTS AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       1.      Plaintiff’s Complaint fails to state a claim against Brink’s, Inc. and Baldwin &

Lyons, Inc. upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       2.      The injuries and/or damages, if any, allegedly suffered by Plaintiff were the direct

and proximate result of Plaintiff’s own negligence and/or negligence per se, which negligence

and/or negligence per se was greater than any negligence of Brink’s, Inc. and Baldwin & Lyons,

Inc. and thus any recovery by Plaintiff is barred.

                              THIRD AFFIRMATIVE DEFENSE

       3.      Insofar as any third person paid medical, hospital, pharmaceutical or like expenses

on behalf of Plaintiff at amounts less than the original sum billed, and the provider accepted such

payment as satisfaction in full, the amount paid represents the reasonable value of such services.

In the alternative, Brink’s, Inc. and Baldwin & Lyons, Inc. are entitled to a set-off for any benefits

paid to or on behalf of Plaintiff which are not subject to a right of subrogation.

                             FOURTH AFFIRMATIVE DEFENSE

       4.      Plaintiff has failed to mitigate Plaintiff’s damages, if any.

                              FIFTH AFFIRMATIVE DEFENSE

       5.      Plaintiff’s treatment, or some portion of it, was not reasonable or necessary.

                              SIXTH AFFIRMATIVE DEFENSE

       6.      Plaintiff’s actions or omissions were the sole proximate cause of plaintiff’s

accident.



                                                                                                    3



            Case 2:19-cv-01224-JPS Filed 08/29/19 Page 3 of 5 Document 4
                            SEVENTH AFFIRMATIVE DEFENSE

       7.       Plaintiff assumed the risk of the activities in which Plaintiff was engaged and,

therefore, Plaintiff cannot recover from Brink’s, Inc. and Baldwin & Lyons, Inc.

                             EIGHTH AFFIRMATIVE DEFENSE

       8.       In the event that these Defendants are found liable to Plaintiff, which these

Defendants deny, then these Defendants are entitled to have the negligence and fault of those third

parties over whom these Defendants had no right or duty to control which caused or contributed

to cause Plaintiff’s damages considered by the jury, and these answering Defendants’ liability, if

any, reduced proportionately

                               NINTH AFFIRMATIVE DEFENSE

       9.       Any damages allegedly sustained by Plaintiff were proximately caused by

intervening and/or superseding cause or causes over which these answering Defendants neither

control nor had the right to control.

                               TENTH AFFIRMATIVE DEFENSE

       10.      Plaintiff may have failed to properly serve one or more of the answering

Defendants, thereby precluding this Court from having jurisdiction over the improperly served

Defendant(s)

                           ELEVENTH AFFIRMATIVE DEFENSE

       11.      Plaintiff’s contributory negligence exceeded that of Brink’s, Inc. and its driver and,

as such, is barred.

       12.      Defendants reserve the right to raise additional affirmative defenses.




                                                                                                    4



             Case 2:19-cv-01224-JPS Filed 08/29/19 Page 4 of 5 Document 4
       WHEREFORE, having fully answered Plaintiff’s Complaint, Brink’s, Inc. and Baldwin &

Lyons, Inc. demand that a judgment be entered: (1) dismissing the Complaint with prejudice; (2)

awarding Brink’s, Inc. and Baldwin & Lyons, Inc. their costs and reasonable attorney’s fees; and

(3) granting Brink’s, Inc. and Baldwin & Lyons, Inc. such other and further relief, legal or

equitable, as the Court may deem just and proper.



                             MCCOY LEAVITT LASKEY LLC
                             Attorneys for Defendants Brink’s, Inc. and
                             Baldwin & Lyons, Inc.

Dated: August 29, 2019       /s/ Eugene LaFlamme_____________________________
                             Eugene M. LaFlamme       WI SBN 1041466
                             N19 W24200 Riverwood Drive, Ste. 125
                             Waukesha, WI 53188
                             Phone: (262) 522-7000
                             Fax: (262) 522-7020
                             elaflamme@MLLlaw.com




                                                                                              5



          Case 2:19-cv-01224-JPS Filed 08/29/19 Page 5 of 5 Document 4
